Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 1 of 17 PageID: 862




 Paul A. Rossi, Esq.
 Admitted Pro Hac Vice
 IMPG Advocates, Inc.
 316 Hill Street
 Mountville, PA 17554
 717.681.8344
 Email: Paul-Rossi@comcast.net

 Larry M. Otter, Esq.
 P.O. Box 575
 Silverdale, PA 18962
 267-261-2948
 Email: larryotter@hotmail.com


                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 ALEXANDER ARSENAULT, TRENTON                    :
 POOL and ROQUE DE LA FUENTE,                    :
                                                 :   Civil Action
             Plaintiffs,                         :
                                                 :   No. 16-1854-PGS-DEA
       v.                                        :
                                                 :   PLAINTIFFS’
 TAHESHA WAY, in her official capacity as        :   STATEMENT
 The Secretary of State for the State of         :   OF UNDISPUTED
 New Jersey,                                     :   MATERIAL FACTS
                                                 :
             Defendant.                          :


    PLAINTIFFS’ STATEMENT OF UNDISPUTED MATERIAL FACTS


                                     PARTIES

       1.    Alexander Arsenault is a resident of the Commonwealth of

 Massachusetts. Dkt. No. 43 at ¶8.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 2 of 17 PageID: 863




       2.     Alexander Arsenault is a registered voter in the Commonwealth of

 Massachusetts. Dkt. No. 43 at ¶8.

       3.     Alexander Arsenault is a registered member of the Democratic Party

 in the Commonwealth of Massachusetts in the City of Everett, Massachusetts.

 Exhibit B, Arsenault dep. at pp. 128:23-130:16.

       4.     Alexander Arsenault makes a living as a professional circulator of

 election petitions that collects valid signatures on petitions to place the name of

 candidates on election ballots. Dkt. No. 43 at ¶9.

       5.     Alexander Arsenault is the principal owner of Ballot Access

 Management. Dkt. No. 43 at ¶9.

       6.     Alexander Arsenault conducts his business as a professional circulator

 in multiple states across the United States. Dkt. No. 43 at ¶10.

       7.     Alexander Arsenault intends to bid for contracts to circulate election

 petitions for Democratic candidates seeking the 2020 Democratic Party nomination

 for President of the United States in the State of New Jersey. Dkt. No. 43 at ¶8.

       8.     Alexander Arsenault is willing to submit to the jurisdiction and sign

 any affidavit and/or other paper, subject to the penalty of perjury, placing himself

 within and consenting to the jurisdiction of the State of New Jersey for the purpose

 of any investigation and/or judicial procedure seeking to investigate and prosecute

 violations of New Jersey election law as a condition precedent to being permitted
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 3 of 17 PageID: 864




 to freely circulate nomination petitions in the State of New Jersey. Dkt. No. 43 at

 ¶18; Exhibit B, Arsenault Dep. at 117:23-118:10

        9.    Trenton Pool is a resident of the State of Texas. Dkt. No. 43 at ¶20.

        10.   Trenton Pool is a registered voter in the State of Texas. Dkt. No. 43 at

 ¶20.

        11.   Trenton Pool is affiliated with the Texas Republican Party. Dkt. No.

 43 at ¶20.

        12.   Trenton Pool makes a living as a professional circulator of election

 petitions that collects valid signatures on petitions to place the name of candidates

 on election ballots. Dkt. No. 43 at ¶21.

        13.   Trenton Pool waned to circulate nominating petitions for Republican

 presidential candidates in New Jersey in 2016 but was prohibited from doing so

 because he does not know of and could not locate any in-state registered voter

 willing to serve as a witness of the nominating petitions that he wanted to circulate

 in 2016. Dkt. No. 43 at ¶21.

        14.   Trenton Pool is willing to submit to the jurisdiction and sign any

 affidavit and/or other paper, subject to the penalty of perjury, placing himself

 within and consenting to the jurisdiction of the State of New Jersey for the purpose

 of any investigation and/or judicial procedure seeking to investigate and prosecute

 violations of New Jersey election law as a condition precedent to being permitted
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 4 of 17 PageID: 865




 to freely circulate nomination petitions in the State of New Jersey. Dkt. No. 43 at

 ¶26.

        15.   Roque De La Fuente is a resident of the State of California. Dkt. No.

 43 at ¶29.

        16.   Roque De La Fuente was a candidate for the 2016 Democratic Party

 nomination for President of the United States, although he was not a Democratic

 Party Candidate in New Jersey. Dkt. No. 43 at ¶29.

        17.   Roque De La Fuente appeared on the New Jersey general election

 ballot for President of the United States as the nominee of the American Delta

 Party. Dkt. No. 43 at ¶30.

        18.   In 2017, Roque De La Fuente enrolled as a member of the Republican

 Party. Dkt. No. 43 at ¶31.

        19.   Roque De La Fuente is an announced candidate for the 2020

 Republican Party nomination for the office of President of the United States. Dkt.

 No. 43 at ¶32.

        20.   Roque De La Fuente intends to employ Plaintiff Pool to circulate his

 2020 nominating petition to secure access to the 2020 New Jersey Republican

 presidential primary election ballot. Dkt. No. 43 at ¶33.

        21.   Tahesha Way is the Secretary of State of New Jersey. Dkt. No. 43 at

 ¶35.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 5 of 17 PageID: 866




       22.    Tahesha Way heads the New Jersey Division of Elections. Dkt. No.

 43 at ¶35.

       23.    Tahesha Way is the chief elections official in the State of New Jersey.

 Dkt. No. 43 at ¶35.

       24.    Tahesha Way is charged with enforcement of N.J.S.A. §19:23-11.

       25.    Nominating petitions for candidates for state and federal office are

 filed with Tahesha Way.

 NEW JERSEY PRESIDENTIAL PRIMARY CANDIDATE NOMINATION
              PETITION CIRCULATION PROCESS

       26.    N.J.S.A. §19:23-11 prohibits anyone other than a registered voter of

 New Jersey from lawfully circulating a nominating petition for political party

 candidates in primary elections. N.J.S.A. §19:23-11.

       27.    N.J.S.A. §19:23-11 provides that every circulator of a nominating

 petition for a political party candidate in the New Jersey primary election “shall be

 a registered voter in this State whose party affiliation is of the same political party

 named in the petition.” N.J.S.A. §19:23-11.

       28.    New Jersey currently recognizes only two political parties, the

 Republican and Democratic parties. Barber Dep. at 12:17-19.

       29.    The party affiliation requirement of N.J.S.A. §19:23-11 does not

 apply to the circulation of election petitions to place candidates for the Libertarian,
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 6 of 17 PageID: 867




 Green and Constitution parties on the general election ballot. Dkt. No. 43 at ¶48;

 N.J.S.A. §19:23-6.

       30.    Presidential candidates for recognized political parties secure access

 to their party’s presidential primary election by timely filing a nominating petition

 with Defendant containing at least 1,000 valid signature of registered voters

 enrolled in the same political party named in the petition. Barber Dep. at p. 10,

 lines 7-12; Barber Dep. at 21:2-8.

       31.    Presidential nominating petitions require the candidate to record

 his/her name, party affiliation and contain the name, address and signature of

 registered voters enrolled in the same political party as the candidate and require

 the circulator of each petition page to execute a notarized circulator affidavit.

 Barber Dep. at 10:7-24.

       32.    The only document that a Republican or Democratic presidential

 candidate is required to file to secure access to their party’s New Jersey

 presidential primary election is a nominating petition. Barber Dep. at 14:6-11;

 Barber Dep. at 17:23-18:4.

       33.    A presidential candidate must be registered member of the political

 party named in the nominating petition. Barber Dep. at 14:12-15.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 7 of 17 PageID: 868




       34.    Presidential candidates sign nominating petitions at the top of the

 nominating petition. Defendant does not verify out-of-state candidate party

 registrations. Barber Dep. at 15:14-16:3; Barber Dep. at 50:11-16.

       35.    In New Jersey, a circulator must be a registered voter, enrolled in the

 same party named on the nominating petition, at the time a signature is recorded on

 the nominating petition. Barber Dep. at 25:12-15.

       36.    Defendant checks the voter registration status of nominating petition

 circulators. Barber Dep. at 20:11-13.

       37.    Signatures filed by unregistered circulators are subtracted from the

 nominating petition. Barber Dep. at 20:14-21.

       38.    Defendant does not validate the validity of signatures recorded on

 nominating petitions. Barber Dep. at 21:13-18.

       39.    Signers of nominating petitions do not record the date they sign the

 nominating petition. Barber Dep. at 26:5-9.

       40.    Defendant has no way to determine if a circulator was a registered

 voter at the time a voter signed a nominating petition if the circulator registers to

 vote before the nominating petition is filed with Defendant. Barber Dep. at 26:10-

 15.

       41.    The 2020 New Jersey presidential primary election is scheduled for

 June, 2020. Barber Dep. at 27:19-23.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 8 of 17 PageID: 869




       42.    The last day to timely file a presidential nominating petition is 64 days

 before the primary election. Barber Dep. at 33:22-25.

       43.    New Jersey makes nominating petitions available in December or

 early January prior to a primary election, but a candidate is not required to use

 New Jersey’s form as long as the form meets the requirements of Title 19. Barber

 Dep. at 26:17-25.

       44.    A candidate may start collecting signatures earlier than the date New

 Jersey makes the nominating petitions available. Barber Dep. at 27:3-11.

       45.    The New Jersey state voter registration computer database is called

 the “Statewide Voter Registration System.” Barber Dep. at 29:18-25.

       46.    Donna Barber is the New Jersey Supervisor of Election

 Administration. Barber Dep. at 32:1-11.

       47.    Prior to the Statewide Voter Registration System, Defendant did not

 verify that a circulator was a registered voter, an issue which was left to a private

 challenge. Barber Dep. at p. 32:16-20.

       48.    The circulator affidavit made part of each nominating petition must be

 notarized. Barber Dep. at p. 33:1-17.

       49.    Registered voters must attest to U.S. citizenship without the need to

 notarize their voter registration application. Barber Dep. at 35:7-36:8.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 9 of 17 PageID: 870




       50.    Defendant is able to contact other states and request information on

 voter registration records, but has no direct access to voter registration records kept

 by other states. Barber Dep. at 38:12-41:13.

       51.    Out-of-state circulators may only collect signatures on a nominating

 petition if an in-state New Jersey registered voter enrolled in the same party named

 on the nominating petition witnesses the signatures being signed on the nominating

 petition. Barber Dep. at 46:2-19.

       52.    Only a New Jersey registered voter who is enrolled in the same party

 named on the nominating petition may lawfully execute the circulator affidavit.

 Barber Dep. at 46:2-19.

       53.    Defendant is not aware of any professional petition circulator firms

 within the State of New Jersey. Barber Dep. at 48:11-15.

       54.    Defendant is not aware of any instances of signature fraud relating to

 petition circulators gathering signatures for nominating petitions in New Jersey.

 Barber Dep. at 54:5-8.

       55.    Defendant is not aware of any communication from either the

 Republican or Democratic parties that they want to limit the circulation of

 nominating petitions to enrolled party members. Barber Dep. at 56:9-13.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 10 of 17 PageID: 871




                           PETITION CIRCULATORS

       56.    Arsenault owns and runs Ballot Access Management, a single member

 LLC. Exhibit B, Arsenault Dep. at 25:16-26:10.

       57.    Arsenault employs independent contractors through Ballot Access

 Management to collect signatures for various ballot initiatives and pays them per

 signature. Exhibit B, Arsenault Dep. at 39:21-40:8.

       58.    Independent contractors working for Ballot Access Management

 make between $1.50 per signature to $10.00 per signature. Exhibit B, Arsenault

 Dep. at 43:12-24.

       59.    Arsenault charges clients approximately $2.50 more per signature if a

 state has residency requirement for circulators. In most instances where a state has

 a residency requirement, Arsenault pairs professional circulators with state

 residents to gather signatures. Exhibit B, Arsenault Dep. at 48:7-23.

       60.    The additional charge of $2.50 per signature covers the cost of paying

 state residents and the additional organizational strain of organizing twice as many

 people. Exhibit B, Arsenault Dep. at 56:10-14.

       61.    When a professional petitioner is paired with a resident petitioner, the

 resident will hold the clipboard and collect signatures and the professional will do

 the talking. Exhibit B, Arsenault Dep. at 48:10-16.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 11 of 17 PageID: 872




       62.    Resident petitioners are less expensive because unlike professional

 out-of-state petitioners, their housing and travel do not need to be covered. Exhibit

 B, Arsenault Dep. at 56:23-57:9. But, resident petitioners are not as reliable as

 professional petitioners. Exhibit B, Arsenault Dep. at 57:3-9.

       63.    Arsenault recruits resident petitioners through advertisement on

 Craigslist and referral. Exhibit B, Arsenault Dep. at 63:1-6.

       64.    The cost of running advertisements for resident petitioners is not

 substantial. Exhibit B, Arsenault Dep. at 64:3-9.

       65.    Arsenault pays resident petitioners between $12 and $15 per hour.

 Exhibit B, Arsenault Dep. at 100:13-14.

       66.    On average, a resident petitioner collects 200-300 signatures in a

 week and a professional petitioner collects 300-500. Exhibit B, Arsenault Dep. at

 65:11-25.

       67.    In 2018 Arsenault’s company made approximately $120,000 and in

 2017 it made approximately $170,000. Exhibit B, Arsenault Dep. at 67:13-22.

       68.    To make a profit of $170,000, Arsenault’s gross income is

 approximately $600,000. Exhibit B, Arsenault Dep at 68:11-15.

       69.    Arsenault has never circulated a nomination petition in New Jersey,

 and he is not currently contracted to circulate one. Exhibit B, Arsenault Dep. at

 73:14-17.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 12 of 17 PageID: 873




       70.    Arsenault would charge approximately $15,000 to run a petition drive

 in New Jersey. Exhibit B, Arsenault Dep. at 76:2-4.

       71.    Without the circulator residency requirement, Arsenault would charge

 approximately $10,000 to run a petition drive in New Jersey. Exhibit B, Arsenault

 Dep. at 91:5-6.

       72.    Arsenault has been able to successfully transfer the extra cost of

 hiring resident petitioners to his clients’ campaigns. Exhibit B, Arsenault Dep. at

 98:6-8.

       73.    Over the past two years, Arsenault has taken more of managerial role

 instead of personally circulating petitions. Exhibit B, Arsenault Dep. at 82:19-22.

       74.    Compared to other states, New Jersey does not have a high signature

 requirement to get on the ballot in a presidential primary election. Exhibit B,

 Arsenault Dep. at 88:21-89:14.

       75.    Arsenault will generally not circulate a petition if the signature

 requirement is less than 1,000 because it does not make business sense. Exhibit B,

 Arsenault Dep. at 161:19-162:5.

       76.    At times Arsenault will consider giving a client a discount, but it is

 purely a business decision. Exhibit B, Arsenault Dep. at 136:3-21.

       77.    Arsenault would not collect signatures in New Jersey for free. Exhibit

 B, Arsenault Dep. at 152:20-22.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 13 of 17 PageID: 874




       78.    Were Arsenault to attempt recruiting resident petitioners in New

 Jersey, he would advertise on Craigslist and use referrals as he did in Maine.

 Exhibit B, Arsenault Dep. at 159:3-11.

         Impact of Residency Requirement on First Amendment Speech

       79.    Circulating petitions and managing petition drives in jurisdictions that

 impose residency requirements increase the cost of petitions drives. Exhibit B,

 Arsenault Dep. at 11:20-13:14.

       80.    Residency requirement require that an out-of-state professional

 petition circulator must be paired to an in-state witness, who must also be paid,

 such that, it effectively doubles the cost to secure each signature. Exhibit B,

 Arsenault Dep. at 11:20-13:14; 47:5-50:2; 55:22-57:18

       81.    In 2016, the in-state witness program cost $60,000. Exhibit B,

 Arsenault Dep. at 11:20-13:14.

       82.    In-state witnesses sometime do not show up for work, which impedes

 the professional out-of-state circulator from being able to do their work. Exhibit B,

 Arsenault Dep. at 11:20-13:14.

       83.    In-state witnesses sometimes leave early, which impedes the

 professional out-of-state circulator from being able to do their work.. Exhibit B,

 Arsenault Dep. at 11:20-13:14.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 14 of 17 PageID: 875




         84.   In-state witnesses sometime take extended breaks, which impedes the

 professional out-of-state circulator from being able to do their work.. Exhibit B,

 Arsenault Dep. at 11:20-13:14.

         85.   Arsenault supports himself entirely from his ballot access petitioning

 business. Exhibit B, Arsenault Dep. at 24:10-25:5.

         86.   Arsenault has worked as an independent petition circulator in several

 states. Exhibit B, Arsenault Dep. at 27:11-28:17.

         87.   The vast majority of petition work is done by traveling professional

 petition circulators. They travel from state to state providing the labor pool for

 candidates seeking ballot access. Exhibit B, Arsenault Dep. at 28:11-29:8.

         88.   Professional petition circulators are part of a national interstate

 market. Exhibit B, Arsenault Dep. at 33:6-34:13.

         89.   Arsenault manages a core group of 10 professional petition circulators

 who are residents of Massachusetts. Exhibit B, Arsenault Dep. at 38:4-8; 69:18-

 71:9.

         90.   Training time for a professional petition circulator varies from a few

 hours to a day or two. Exhibit B, Arsenault Dep. at 40:25-41:13..

         91.   Only about 1 in 10 people become successful petition circulators.

 Exhibit B, Arsenault Dep. at 41:14-43:9; 64:10-65:10.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 15 of 17 PageID: 876




         92.   Arsenault made a prior bid for work in New Jersey. Exhibit B,

 Arsenault Dep. at 73:24-76:5.

         93.   Arsenault is interested in placing bids to secure New Jersey petitions

 for Democratic presidential candidates. Exhibit B, Arsenault Dep. at 76:8-77:9;

 103:8

         94.   Signature gatherers earn between $1.50 to $10.00 per signature.

 Exhibit B, Arsenault Dep. at 43:10-44:21.

         95.   Arsenault has never failed to secure petition ballot access when he

 was able to tap into the national market of professional petition circulators.

 Exhibit B, Arsenault Dep. at 45:24-47:4.

         96.   Maine’s initiative petition to place “rank-choice” voting failed to

 recruit enough in-state voters to place the initiative on the ballot, so they hired out-

 of-state professional circulators supplemented by in-state witnesses. Exhibit B,

 Arsenault Dep. at57:19-62:11.

         97.   Difficult to find residents to work outside in the cold with professional

 circulators. Exhibit B, Arsenault Dep. at 86:8-87:4.

         98.   Arsenault has never had an in-state resident volunteer to be a witness.

 Exhibit B, Arsenault Dep. at 101:10-102:6.
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 16 of 17 PageID: 877




       99.   Residency requirement is a factor in Arsenault’s negotiations to

 secure contracts with 2020 Democratic presidential candidate to circulate their

 petitions in New Jersey. Exhibit B, Arsenault Dep. at 104:1-107:22.

       100. Arsenault has never been alleged to have engaged in petition fraud.

 Exhibit B, Arsenault Dep. at 124:9-12; 124:13-125:7.

       101. New petition circulators have a lower validity rate and are usually

 quickly fired. Exhibit B, Arsenault Dep. at 140:9-142:12.

       102. Arsenault does not know anyone in New Jersey who could serve as a

 witness. Exhibit B, Arsenault Dep. at 160:17-21.

                                       Respectfully submitted,



 Dated: October 4, 2019                __/s/ Paul A. Rossi________
                                       Paul A. Rossi
                                       Counsel for Plaintiffs
                                       IMPG Advocates, Inc.
                                       316 Hill Street
                                       Mountville, PA 17554
                                       717.681.8344
                                       Paul-Rossi@comcast.net
Case 3:16-cv-01854-PGS-DEA Document 57 Filed 10/04/19 Page 17 of 17 PageID: 878




                           CERTIFICATE OF SERVICE

       Plaintiffs, by and through their undersigned legal counsel, hereby certify that

 on this date, they have caused a true and correct copy of the foregoing document to

 be filed with the Clerk of the Court for the United States District Court for the

 District of New Jersey by using the Court’s CM/ECF system.

       I further certify that all participants in this case are registered CM/ECF users

 and that service will be accomplished through the CM/ECF system.


 Dated: October 4, 2019                        s/ Paul A. Rossi_________
                                               Paul A. Rossi
                                               Counsel to Plaintiffs
